Bboyles, O. J.
1. The defendant having been convicted of shooting at another, the failure of the court to charge the law of murder, or of justifiable homicide, or to define to the jury what constitutes murder, and justifiable homicide, presents no cause for another trial of the case.
2. Under all the particular facts of the case and the entire charge of the court, none of the alleged errors in the charge, either of commission or omission, requires a reversal of the judgment denying the motion for a new trial.
3. The verdict was authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luhe and Bloockoorth, JJ., concur.